This is a controversy between the successful applicant for a certificate of convenience and necessity to operate a motor transportation company over a designated route, and the unsuccessful applicant for such certificate. Each of the parties hereto are, and at the time of the *Page 728 
hearing before the Public Utilities Commission were, qualified to receive such certificate and to operate a motor transportation company over such route. Public convenience and necessity warranted the granting of a certificate.
This court has repeatedly declared that the Motor Transportation Act (Section 614-84 et seq., General Code), has for its object the securing of necessary and convenient motor transportation service to the public, and that the rights conferred upon the recipient of a certificate of convenience and necessity are only such as are incident to the accomplishing of such object, and are granted for the benefit of the public, and not for the benefit of the recipient of the certificate. Where, therefore, the Public Utilities Commission has made a selection between two or more persons, either or all of whom are qualified to efficiently serve the public, and has not abused its discretion in making such selection, its finding and order in that respect is neither unreasonable nor unlawful.
The finding and order of the commission is affirmed.
Order affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 729